Citation Nr: 1209299	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-21 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left thumb crush injury (left thumb disability).

2. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3. Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently assigned "staged" ratings of 30 percent prior to February 2, 2009 and 50 percent from that date). 

4. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

5. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to July 2005. These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2005 and September 2006 rating decisions by the Winston-Salem, North Carolina and Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Offices (ROs), respectively, that granted service connection for PTSD rated 30 percent and for left shoulder disability rated 10 percent, each effective July 2, 2005 and denied service connection for left thumb and left knee disabilities, respectively.  

An interim (May 2006) rating decision increased the rating for the left shoulder disability to 20 percent, from July 2, 2005; and an interim (March 2009) rating decision increased the rating for PTSD to 50 percent, effective February 2, 2009.  As those ratings are less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the ratings) the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  His claims file is now in the jurisdiction of the Cleveland, Ohio RO.    

The Board notes that the Veteran has been assigned a separate 0 percent rating for a left shoulder surgical scar; he has not disagreed with that rating and the matter of the rating for the scar is not before the Board. 
Although the RO implicitly reopened the claims of service connection for left thumb and left knee disabilities by deciding them on the merits in a September 2006 rating decision, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The matters of entitlement to service connection for left thumb and left knee disabilities on de novo review, a rating in excess of 50 percent for PTSD, an increased rating for left shoulder disability, and TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. A July 2005 rating decision denied the Veteran's claims of service connection for left thumb and left knee disabilities based on findings that such disabilities were not shown. 

2. Evidence received since the July 2005 rating decision includes medical and lay evidence that suggests the Veteran may have left knee and left thumb disabilities; relates to the unestablished facts necessary to substantiate the claims of service connection for left thumb and left knee disabilities; and raises a reasonable possibility of substantiating such claims.

3. Prior to February 2, 2009, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1. New and material evidence has been received and the claims of service connection for left thumb and left knee disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. For the period prior to February 2, 2009 the Veteran's PTSD warrants at least a 50 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants both claims to reopen, there is no reason to belabor whether the Veteran received notice in accordance with Kent .  

      Rating for PTSD

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a September 2007 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this matter was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA psychiatric examinations in August 2007 and February 2009.  Those examinations are adequate to address the portion of the claim decided on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Left thumb and left knee disabilities

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 2005 rating decision denied the Veteran's claims of service connection for left thumb and left knee disabilities based on findings that he did not have such disabilities.  He did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.
Evidence of record at the time of the July 2005 rating decision included: April 2004 service treatment records (STRs) noting that the Veteran complained of left knee pain after an extended run and an assessment of grade I (possibly grade II) strain with follow-up noting continued pain and an assessment of knee trauma/sprain; a report of a May 2005 pre-discharge examination (on behalf of VA) notes that there was no pathology to render a diagnosis of a left knee or left thumb condition.  

Potentially pertinent evidence received since the July 2005 rating decision includes:

An April 2008 VA left knee X-ray interpreted as showing normal bony alignment, no evidence of fracture or dislocation, no significant degenerative changes, and mild joint effusion.  

The Veteran's April 2008 VA Form 9 (substantive appeal) wherein he reported that he injured his left thumb during basic training, the nail was removed, and that he still had pain and his nail did not grow correctly.  He also noted that he injured his knee in a parachute jump and that his current pain medications were helpful with the pain.  

A May 2008 letter from the Veteran's mother noting that he contacted her from basic training to tell her that his left thumb was injured.  She noted that due to the incident the Veteran had a deformed nail and had lost partial grip in his left hand and his nail split and caused irritation on a regular basis.  

A March 2009 Vet Center mental health record noting that the Veteran reported that he suffered from knee arthralgia and an Axis III diagnosis of knee arthralgia.  

An October 2010 VA outpatient treatment record noting that the Veteran's left knee showed mild fluid on X-ray, but was otherwise within normal limits/stable.  

The Veteran's VA "Problem List" noting a diagnosis of knee arthralgia.  

As the claims were previously denied based on findings that the Veteran did not have left thumb or left knee disabilities, for evidence received since to be new and material in the matters, it must relate to those unestablished facts (i.e. it must show/suggest that the Veteran has a left thumb and/or left knee disability).  

The evidence received since the July 2005 rating decision includes VA outpatient treatment records showing a diagnosis of knee arthralgia and clinical findings of left knee mild fluid/joint effusion and competent lay evidence from the Veteran and his mother noting that he has residual nail deformity, pain, reduced grip strength, and irritation of the left thumb (symptoms that are capable of lay observation and reports of which are presumed credible for purposes of reopening).  This evidence is new (as it was not previously of record) and it is material as suggests that the Veteran may have left thumb and left knee disabilities.  It pertains to the unestablished facts necessary to substantiate the claims of service connection for left thumb and left knee disabilities; raises a reasonable possibility of substantiating the claims; and is material.  Accordingly, the claims may be reopened.  De novo review of the claims is addressed in the remand below. 

      PTSD rating

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

PTSD is rated under Code 9411.  A 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at 
times illogical obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A May 2005 VA outpatient treatment record notes that the Veteran reported some worsening of PTSD symptoms, including decreased sleep, weight loss, crying spells, increased flashbacks and nightmares, and an episode of sleepwalking with his gun.  On mental status examination he was described as neatly dressed; he scanned the room before entering.  His speech was slow with paucity of content overall.  He denied suicidal or homicidal thoughts, his affect was dysphoric, and he was anxious overall (congruent with content).   

In his September 2005 notice of disagreement (NOD) the Veteran stated that he had panic attacks several times per week, no social interactions, unrealistic time management judgment, and that he had to work alone.  

An October 2005 Vet Center treatment record notes that the Veteran was unable to sleep more than two hours per night due to nightmares; he socially isolated and had only one friend.  

A December 2005 VA outpatient treatment record notes that on mental status examination the Veteran was alert, guarded, well groomed, and vigilant as to noises outside the room.  He had speech of normal rate, rhythm, and volume, a constricted and serious affect, logical and goal directed thought processes, no suicidal or homicidal ideation, and no paranoid or delusional thinking.  He was grossly cognitively intact with fair to good insight and judgment.  The diagnosis was PTSD, related major depressive disorder, and panic disorder.  A GAF score of 45 was assigned.    

A February 2006 VA psychological consultation notes that on mental status examination the Veteran was neatly attired, had coherent and polite speech, had a euthymic mood with appropriate affect, had goal oriented thought content without delusions or homicidal/suicidal ideation, and had fair insight.  A GAF score of 55 was assigned.  

A February 2006 VA outpatient treatment record notes that the Veteran had combat nightmares, was avoidant of crowds and watchful of his surroundings, and had some episodes of rage and episodes suggestive of panic attacks.  It was noted that certain sounds would trigger flashbacks with hallucinatory qualities.  On mental status examination the Veteran's dress was appropriate, his speech was slow and he had a coherent thought process with some paucity of content overall without suicidal thoughts.  His affect was mildly dysphoric with restricted range.  

On July 2006 VA PTSD evaluation the Veteran reported nightmares about combat and acquaintances dying.  On mental status examination the Veteran's dress and behavior were appropriate, his mood was agitated/nervous with consistent affect, and his thought processes were goal directed without homicidal or suicidal ideation although he had some thoughts of hurting others when they spoke negatively about the war.  His memory was good and his insight was fair.  A GAF score of 60 was assigned.      
A September 2006 VA outpatient treatment record notes that the Veteran had nightmares and flashbacks frequently, anger towards protestors or ignorant persons, a quick temper, and insomnia (sleeping only two to three hours per night).  

A December 2006 VA outpatient treatment record notes that the Veteran was laid off from his job, broke up with his girlfriend, and his grandmother died.  He reported getting in a fight with a friend of his girlfriend without charges and that his sleep was diminished.  He was well groomed, had coherent and clear speech, constricted affect, and had no suicidal or homicidal thoughts.  

On August 2007 VA examination the Veteran was noted to be casually dressed and neat and clean.  His manner was somewhat withdrawn.  He reported that he had a girlfriend and one other close friend, played cards, shot pool, and watched movies.  He reported nightmares about Iraq twice per week, flashbacks once per week, and thoughts of Iraq twice per week.  He reported being irritable and/or depressed and uncomfortable in crowds or other social situations.  He startled easily at loud noises.  He had emotional detachment and little interest in pleasurable activities of the past, described his mood as melancholy and affect as flattened.  He reported considerable difficulty with memory, poor appetite, weight loss, and preferred working alone or on a second shift.  On mental status examination the Veteran was oriented to all spheres, had psychomotor activity within normal limits, normal speech, mood congruent affect, and normal thought processes without delusions or suicidal or homicidal ideation.  It was noted that the Veteran's primary symptoms were sleep disturbance, hypervigilance, nightmares, avoidance of social situations and stimuli which elicited war experiences, irritable mood, and difficulty concentrating.  It was noted that it was unclear what role the Veteran's PTSD played in the loss of his electrician job, but he had impaired social skills that would make it difficult to obtain some jobs.  It was noted that the Veteran was having difficulty concentrating for his age.  A GAF score of 50 was assigned due to serious symptoms associated with social, vocational, and mental functioning.  It was noted that the Veteran was unable to maintain friendships and led a largely isolative life and that he had a blunted affect and depressed mood with serious impairment on social and vocational relationships.         

A November 14, 2007 VA inpatient intake note notes that the Veteran was recently unemployed and released from jail after assaulting his ex-girlfriend.  He was noted to carry diagnoses of PTSD and major depressive disorder with psychotic features, and presented with auditory hallucinations and homicidal ideation.  It was noted that several days prior he got in an argument with his girlfriend, was intoxicated and did not remember anything, but was told that he assaulted her, and barricaded himself in the house with a pistol when the police were called.  On mental status examination the Veteran displayed moderate psychomotor retardation, he had fluent and fluid speech with prosody, his thought process were logical and goal directed, and he denied suicidal ideation.  He endorsed homicidal ideation without intent or plan, paranoia, and auditory hallucinations telling him to kill people.  His mood was numb, affect distant and sad with restricted range and reactivity.  He had fair insight and judgment with prior impairment as per history.  He was alert and oriented to all spheres and his comprehension was grossly intact.  A GAF score of 25 was assigned.   

During the course of the Veteran's hospitalization from November 14 to November 27, 2007 his medications were increased to reduce PTSD symptoms and stabilize his mood.  After a few days his speech was normal, mood "pretty good", he had a constricted but congruent affect, and no evidence of homicidal or suicidal ideation, delusions, or hallucinations.  A GAF of 35 was assigned.  The Veteran had nightmares but continued to show improvement, but was tired and groggy secondary to medication.  He was later assigned GAF scores of 25 although he showed some improvement in mood and psychiatric symptoms.       

A December 2007 VA inpatient discharge summary notes that on mental status examination the Veteran had good hygiene, no psychomotor abnormalities, full and fluent speech, and good mood with congruent and appropriate affect that was constricted (excitation when speaking of going home).  Thought content was logical, linear, and goal directed without suicidal or homicidal ideations or hallucinations.  He was oriented in all spheres with good insight and judgment.  It was noted that the Veteran was discharged once his mood and psychotic symptoms improved and it was thought it was safe for him to return home.      

A February 2008 VA outpatient treatment record notes that the Veteran had a recurrence of insomnia, poor memory, occasional nightmares, and restlessness and anxiousness during the day.  On mental status examination the Veteran was neatly dressed, had slow speech and movements, had coherent thought process with paucity of content, denied hallucinations or suicidal or homicidal ideations, and had a pleasant affect without much range.  

A March 2008 VA outpatient treatment record noted that the Veteran was not sleeping well, had a supportive girlfriend, and experienced nightmares.  He had slow speech and paucity of overall content, a coherent thought process without suicidal or homicidal ideation, and an overall blunted affect without much range.  In April 2008 it was noted the Veteran went to court and got probation with his charges reduced to misdemeanors.  He saw his girlfriend frequently, slept three to four hours per night, but reported increasing violent nightmares.  His speech was slow, thought process coherent without delusional or suicidal thoughts, and he had a mildly dysphoric affect without much range or reactivity. 

An April 2008 VA notice of incarceration notes that the Veteran was arrested for domestic violence, resisting arrest, and kidnapping on October 28, 2007. 

A July 2008 VA outpatient treatment record notes that the Veteran had no improvement in hearing voices, slept two to three hours per night, and had a pleasant affect without homicidal or suicidal ideation.  

A September 2008 letter from the Veteran's county veteran's service officer notes that he knew the Veteran "pretty well" through their interactions since 2005.  He noted that the Veteran had been unemployable for a considerable amount of time and had gotten into fights in town.  He noted that the Veteran got a new job but had difficulty with other employees and was hearing voices that were telling him to hurt other people.  He added that he thought the Veteran needed inpatient treatment, but that the VA psychiatrist did not agree, and over the weekend the Veteran had an altercation with his girlfriend and the police were called.  He noted that he appeared before the Judge who noted that he would release the Veteran to inpatient VA psychiatric treatment and the Ann Arbor VA Medical Center agreed to admit him.  It was noted that thereafter he remained unemployed, his medication was increased due to heightened aggression and nightmares, and that he had injured himself with a knife during his sleep.  

A September 2008 letter from the Veteran's mother recounts how he had changed since his discharge from service and noted that she was very unsure and scared of his actions and that he had become more angry, depressed, scary, and distant from people.  

A December 2008 VA telephone treatment note notes that the Veteran was doing better on medication and only rarely hearing voices, he was sleeping 5 to 6 hours, and had a stable mood without homicidal or suicidal ideation.  He had recently got a job doing concrete work.  

March 2008 to May 2009 Vet Center treatment records note that the Veteran participated in group PTSD therapy for diagnoses of chronic combat PTSD and readjustment issues.  In April 2008 he reported an increase in nightmares secondary to medication change, and continued intrusive thoughts and hyperarousal.  He denied suicidal or homicidal ideation.  In June 2008 he denied suicidal or homicidal ideation and planned to work on decreasing social isolation and anxiety.  In July the Veteran complained of increased nightmares and auditory hallucinations (command type) although he denied intent to act on the commands.  The diagnosis of major depressive disorder with psychotic features was added.  Later that month the Veteran's mood and affect were flat (possibly secondary to medication); he complained of increasing nightmares but some improvement in social relationships.  

The Board finds that the evidence reasonably supports that a 50 percent rating for the Veteran's PTSD is warranted throughout prior to February 2, 2009.  His PTSD disability picture was characterized by symptoms of constricted, blunted, and flattened affect, episodes suggestive of panic attacks, poor memory, disturbances of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships. 

The evidence reasonably shows that the Veteran has had occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect (his affect was noted to be constricted and blunted on multiple occasions); panic attacks (he reported panic attacks several times per week); impairment of short-term memory (treatment records show memory difficulty and poor memory); disturbances of motivation and mood (he desired to be isolated and had difficulty interacting with others at work, a depressed or anxious mood, insomnia and nightmares, anhedonia, flashbacks with a hallucinatory component, and had a period of inpatient psychiatric hospitalization due to acute psychiatric symptoms); and difficulty in establishing and maintaining effective work and social relationships (need for social/occupational isolation, legal problems related to his girlfriend, fighting with others, and only one friend).  

In summary, the evidence shows that throughout prior to February 2, 2009 the Veteran's PTSD was manifested by symptoms productive of  occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a 50 percent schedular rating is warranted throughout during that period.  

The matter of a entitlement to rating in excess of 50 percent for PTSD is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left thumb disability is granted.

The appeal to reopen a claim of service connection for a left knee disability
is granted.

A 50 percent rating for PTSD is granted for the period prior to February 2, 2009, throughout, subject to the regulations governing payment of monetary awards (and to the further action below).

REMAND

Regarding a rating  in excess of 50 percent for PTSD (for throughout the appeal period), the rating for the Veteran's left shoulder disability, entitlement to a TDIU rating, and service connection for left thumb and left knee disabilities on de novo review, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Shoulder rating	

At the October 2011 Travel Board hearing the Veteran reported that he was treated/evaluated for his left shoulder by VA four months prior.  The most recent VA outpatient treatment records associated with the claims file are from October 2010.  As outstanding VA outpatient treatment records have been identified as pertinent and are constructively of record they must be secured.    

	PTSD rating

The evidence of record shows that the Veteran's PTSD disability has fluctuated during the appeal period, with GAF scores dipping quite low at certain times.  Specifically, in November 2007 he was hospitalized as an inpatient and assigned GAF scores of 25 and 35.  It is also unclear whether some of the symptoms precipitating that admission and documented before and after (such as auditory hallucinations, paranoia, and homicidal ideation) are attributable to PTSD (or solely to a co-existing nonservice connected diagnosis - some symptoms occurred with alcohol intoxication).  The psychiatric symptoms during periods of exacerbation (and low GAF scores) have neither been dissociated from the PTSD nor specifically attributed to PTSD (which presents a medical question).  Likewise it is unclear whether there were distinct periods of sustained increased PTSD symptoms or whether the periods of symptom exacerbation were acute and transient.  Accordingly, further medical guidance is needed for proper adjudication of the claim for further increase in the rating for PTSD.     

In addition, at the hearing the Veteran testified that he has experienced increasing PTSD symptoms (flashbacks with loss of consciousness and associated falls) since his last VA examination for PTSD.  VA outpatient treatment records confirm that he has reported severe flash backs and that he passed out (9 times in two to three weeks in October 2010).  Accordingly, a contemporaneous VA examination to assess the current severity of the disability is indicated.  Updated VA psychiatric treatment records and Vet Center records must also be secured.    

	Left thumb and Left knee

The Veteran was seen for left knee complaints (strain/sprain) in service.  Post-service VA outpatient treatment records show clinical abnormalities such as joint effusion, and note the Veteran's complaints of knee pain.  The record shows that the Veteran sustained a left thumb crush injury in service (with lay reports of residual symptoms such as nail deformity, pain irritation, and loss of grip strength).  Although the May 2005 VA examination report indicates pathology for a diagnosis was not found, it does not specifically comment on the pathology/symptoms identified by competent lay evidence (a layperson can observe there is nail deformity).  Accordingly, an examination to reconcile the prior examination findings with the lay reports is necessary.    

Finally, governing caselaw holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The August 2007 VA examiner noted that it was unclear what role the Veteran's PTSD played in the loss of his electrician job, but he had impaired social skills that would make it difficult to obtain some jobs.  He added that the Veteran's had serious PTSD symptoms impacting on vocational functioning.  At the October 2011 Travel Board hearing the Veteran testified that while he had had 5 jobs since service he came to a mutual understanding with his most recent employer that he could not "do the work" due to his disabilities.  He also noted that he had started GI Bill training but had to drop classes he was enrolled in due to flashbacks and other PTSD symptoms.  The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to service-connected disability and that issue requires development and adjudication.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from October 2010 to the present.  To assist in this matter, the Veteran should be asked to provide a chronological listing of any recent psychiatric treatment he has received (including at Vet Center(s) in Toledo and/or Dearborn).   

The RO should also secure for the record any records pertaining to the Veteran's participation in VA educational/or vocational rehabilitation programs.

2. If the records received pursuant to instruction #1 show or suggest that the Veteran's left shoulder disability has worsened, arrange for an orthopedic examination to assess the current severity of such disability.  The examiner must review the Veteran's claims file in conjunction with the examination and provide detailed descriptions of all pertinent findings, and any associated functional limitations.   

3. Whether or not a contemporaneous examination to assess the left shoulder disability is deemed necessary, the RO should arrange for an orthopedic examination of the Veteran to determine the presence, nature, and likely etiology of any left thumb and left knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following: 

Does the Veteran have a left thumb disability pathology/symptoms of which may reasonably be considered consistent with residuals of a crushing injury in service such as he describes.  Please identify the disability (the explanation of rationale for the response to this question must include comment on the lay observations that the Veteran has nail deformity from such injury). 

Please identify (by medical diagnosis) each of the Veteran's current left knee disabilities, if any.  As to each left knee disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to his complaints in service.  If it is found that the Veteran does not have a current left knee disability, such finding must be reconciled by the clinical notations of joint effusion, and complaints of arthralgia.  

The examiner must explain the rationale for the opinions.

4. The RO should also arrange for a psychiatric examination of the Veteran to assess his PTSD.  His claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must note the presence or absence of each symptom in the schedular criteria for psychiatric ratings of 70 and 100 percent (the examiner must have a copy of those criteria available for review in connection with the examination). 

The examiner should also conduct a comprehensive longitudinal review of the evidence of record (from July 2, 2005 to the present) and distinguish, if possible, the symptoms (and associated functional impairment) shown due to PTSD from any symptoms (and impairment) due solely to coexisting non-service-connected psychiatric diagnoses (to include alcohol abuse).  If such distinction cannot be made, it should be so noted (with explanation).  In so doing the examiner should respond to the following questions: 

a. Are there any psychiatric symptoms that are clearly attributable to psychiatric disability distinct from PTSD? Please identify the symptoms and the periods when they were manifested.

b. Please comment on the assignments of GAF scores of 50 and below during the evaluation period, reconciling the GAF scores with symptoms contemporaneously noted.  Please identify any distinct periods of increased PTSD symptoms associated with the lower GAF scores vs. acute exacerbations of PTSD symptoms?  Please identify any periods of chronic increase in symptoms?  

The examiner must explain the rationale for all opinions offered, citing to supporting clinical data, as indicated.

5. The RO should arrange for any development necessary to adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He must assist in the matter by responding to the RO's requests for information.  The RO should then adjudicate the matter of his entitlement to a TDIU rating.  If it is denied, and he disagrees, the RO should issue an appropriate SOC and afford him and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

6. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


